NUMBER 13-21-00092-CV

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI — EDINBURG

                                           IN RE C.N.E.


                           On Petition for Writ of Mandamus.


                                             ORDER

   Before Chief Justice Contreras and Justices Longoria and Tijerina
                          Order Per Curiam

        On April 6, 2021, relator C.N.E. 1 filed a petition for writ of mandamus seeking to

compel the trial court to order the trial court to: (1) dismiss the suit for modification filed

by real party in interest, A.J.S., to the extent that it requests he be granted the right to

establish the primary residence of the parties’ minor child; and (2) vacate a temporary



        1 See TEX. FAM. CODE ANN. § 109.002(d) (“On the motion of the parties or on the court’s own
motion, the appellate court in its opinion may identify the parties [in a suit affecting the parent-child
relationship] by fictitious names or by their initials only.”).
order which, inter alia, changed a primary residence restriction.

       The Court requests that the real party in interest, A.J.S., or any others whose

interest would be directly affected by the relief sought, file a response to the petition for

writ of mandamus on or before the expiration of ten days from the date of this order. See

TEX. R. APP. P. 52.2, 52.4, 52.8.



                                                                PER CURIAM



Delivered and filed on the
6th day of April, 2021.




                                             2